DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 02/26/2021 has been considered by the examiner. None of the cited references anticipated or rendered obvious the features cited below in Reasons for Allowance.

	
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Leon Radomsky on 12/08/2020.

AMENDMENTS TO THE CLAIMS:
Claim 1. An electrochromic device, comprising: a first transparent conductor layer; a working electrode disposed on the first transparent conductor layer and comprising tungsten oxide nanoparticles having a cubic crystal lattice structure and a niobium oxide containing material; a counter electrode; an electrolyte layer disposed between the counter electrode and the working electrode; and a second transparent conductor layer disposed on the counter electrode, wherein: 
the electrochromic device has a transmitted haze of less than about 1.0%; 
in a bright mode the electrochromic device transmits at least 50% of received visible light; and 
in a dark mode the electrochromic device transmits 5% or less of received visible light.
	Claim 43 (Cancelled).
	Claims 46-55 (Cancelled).

Allowable Subject Matter
	Claims 36-42 and 44-45 are allowed over prior art made of record.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 36, for example: a working electrode in an electrochromic device disposed on a first transparent conductor layer having tungsten oxide nanoparticles with a cubic crystal lattice structure and a niobium oxide containing material; an electrolyte layer disposed between a counter electrode and the working electrode; and a second transparent conductor layer disposed on the counter electrode, the electrochromic device has a transmitted haze of less than about 1.0%; in a bright mode the electrochromic device transmits at least 50% of received visible light; and in a dark mode the electrochromic device transmits 5% or less of received visible light.
	Claim 36 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. In the instant invention where, providing improvement of the reflected reddish/purplish color when viewed in reflection in the electrochromic device.
Claims 37-42 and 44-45, which depend from claim 36, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.






Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
March 2, 2021